                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF RHODE ISLAND




Manuel L.

       v.
                                                                   C.A. No. 18-00451-MSM
Andrew M. Saul, Commissioner Social
Security Administration




                                                 ORDER



        Before the Court are a Motion to Reverse without or, Alternatively with, a Remand for

Rehearing, filed by Plaintiff Manuel L. ("Plaintiff") (ECF No. 14); a Motion to Affirm, filed by Defendant

Commissioner of the Social Security Administration ("SSA"), Andrew M. Saul ("Defendant") (ECF No.

16); Magistrate Judge Lincoln D. Almond's Report and Recommendation ("R&R") (ECF No. 19), which

was filed on October 24, 2019, and recommends that the Court deny Plaintiff's Motion to Reverse

and grant Defendant's Motion to Affirm. The R&R recommends that Final Judgment enter in favor of

Defendant, upholding the decision of the Commissioner.



        Magistrate Judge Almond concluded that the record contained substantial evidence to support

the Commissioner's decision and finding that the Plaintiff was not disabled within the meaning of the

Social Security Act. 42 U.S.C. §405(g). In reaching this decision the Magistrate Judge found reasonable

the determination of the presiding SSA's Administrative Law Judge ("AU") to give less probative weight

to one doctor's opinion which she found was "inconsistent with other record evidence." (R&R, p. 13).
He further concluded that the ALJ did not err in her conclusion that the plaintiff could perform his past

relevant work.



          This Court has reviewed the Report and Recommendation as well as the record in this case 1

and agrees with the Magistrate Judge's assessment of this case and the AU's conclusions. Accordingly,

the Court hereby ACCEPTS the R&R (ECF No. 19), DENIES Plaintiff's Motion to Remand (ECF No. 14),

and GRANTS Defendant's Motion to Affirm (ECF No. 16). Final Judgment will enter forthwith in favor

of Defendant.



IT IS SO ORDERED.




December 30, 2019




1
    No objections have been filed to the Report and Recommendation in this case.
